Citation Nr: 0842888	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1968 to March 
1971.  He also had periods of active service with the Army 
Reserves from November 1990 to April 1991 and from January 
2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.


FINDING OF FACT

Hypertension is related to the veteran's service-connected 
PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to the veteran's service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the issue determined herein.  
Therefore, no further development is required to comply with 
the notice or duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)], or the 
regulations implementing it.

The Board does note that service medical records from the 
veteran's first period of service are not associated with the 
record.  In December 2005 the RO determined that attempts to 
obtain those records had been unsuccessful and that further 
efforts would be futile.  The U.S. Court of Appeals for 
Veterans Claims has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may be presumed for organic diseases of 
the nervous system that have manifested to a compensable 
degree of 10 percent or more within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected. 
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service- connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The record is unclear as to the date of the veteran's 
diagnosis with hypertension.  On the occasion of treatment by 
a service department facility in July 1994, the veteran 
reported a history of hypertension and indicated that he had 
been on medication for six months.  

Service medical records include two physical profiles, dated 
in October 1995 and May 1996 limiting the veteran's activity 
due to hypertension.  

A September 1996 report of medical history shows that the 
veteran endorsed high blood pressure.  The examiner noted 
that the veteran had started anti-hypertensive medication two 
years previously.  At that time, the diagnosis was 
hypertension, borderline control.

A September 2001 report of medical history shows a history of 
hypertension under treatment, diagnosed six years previously.  

On VA examination in July 2005, the veteran reported that 
hypertension was diagnosed in approximately 1985.  The 
examiner noted that the veteran was on medication.  The 
diagnosis was hypertension.  The examiner did not provide an 
opinion regarding the etiology of this disease.

A June 2006 statement by S.L. M.D. indicates the author's 
opinion that the veteran's PTSD had caused his hypertension.

Upon careful consideration of the record, the Board has 
determined that service connection is warranted for 
hypertension.  In this regard, the Board observes that 
service connection is in effect for PTSD.  The veteran's 
private physician has opined that his hypertension is due to 
his PTSD.  Moreover, the Board notes that in establishing 
presumptive service connection for atherosclerotic heart 
disease in former prisoners of war following any period of 
POW captivity, VA accepted the conclusion that PTSD may be 
associated with cardiovascular disorders.  It was 
specifically noted that PTSD's association with 
cardiovascular disorders was supported by a 1997 study 
finding that Vietnam veterans diagnosed with PTSD had a 
significantly increased risk of circulatory disease many 
years after service.  See 69 Fed. Reg. 60083 (2004) (citing 
Boscarino JA.  Diseases Among Men 20 Years After Exposure to 
Severe Stress:  Implications for Clinical Research and 
Medical Care.  Psychosom Med 1997; 59:605-14.)  In light of 
the foregoing, the Board concludes that service connection is 
warranted for the veteran's hypertension.


ORDER

Entitlement to service connection for hypertension is 
granted.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


